Citation Nr: 0922273	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to service-connected left knee disability. 
 
2.  Entitlement to service connection for gastrointestinal 
disability as secondary to medication for service-connected 
orthopedic disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to 
January 1986.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from decisions of the 
VA Regional Office (RO) in Cleveland, Ohio that have denied 
service connection for a back disorder as secondary to 
service-connected left knee disability and denied service 
connection for a gastrointestinal disorder as secondary to 
medication taken for service-connected orthopedic disability.

The appellant was afforded a videoconference hearing at the 
RO in June 2006 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.

Following the record, the issue of entitlement to service 
connection for gastrointestinal disability as secondary to 
medication taken for the service-connected left knee disorder 
will be addressed in the REMAND that follows and is once 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The more competent clinical evidence of record finds that 
service-connected left knee disability has led to altered 
gait and/or biomechanical imbalance leading to aggravation of 
the Veteran's low back disorder.


CONCLUSION OF LAW

A low back disorder is aggravated by service-connected left 
knee disability. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

The Veteran contends that he now has a low back disorder that 
is secondary to or has been aggravated by the service-
connected left knee disorder disability for which service 
connection should be granted.

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was promulgated in November 2000 and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal as to the issue of entitlement to service 
connection for a low back disorder, further assistance is 
unnecessary to aid the appellant in substantiating this 
claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2008).  This 
includes disability made chronically worse by service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background and Legal Analysis

The Veteran's service medical records reflect that he 
sustained a rupture of the anterior cruciate ligament playing 
football during Marine Corps training in 1984, and was 
discharged from service on the basis of such disability.  
Service connection for instability of the left knee was 
granted by rating action dated in July 1986.  

The appellant was hospitalized in June 1988 for left knee 
giving way and medial pain whereupon arthroscopy and partial 
meniscectomy revealed a grossly deficient anterior cruciate 
ligament (ACL) and multiple positive clinical knee signs.  VA 
and private clinical notes reflect that he developed a limp 
and also complained of constant pain and increased 
instability as well as stiffness and swelling of the left 
knee.  He said that the knee buckled and gave way at times, 
that he cold not climb stairs, and that he could not engage 
in prolonged standing or walking.  VA X-ray in June 1993 was 
interpreted showing arthritis.  The clinical data, including 
the reports of multiple VA examinations over the years after 
service, chronicle a continuing history of chronic left knee 
pain and instability resulting in at least five more surgical 
interventions for medial meniscus and ACL repair and 
reconstruction which tended to fail after a number of months.  

The Veteran wrote in March 1998 that the deteriorating left 
knee was causing back pain.  A knee brace was prescribed.  
The disability evaluation for the service-connected left knee 
was increased to 30 percent by rating action dated in April 
1998.  

The Veteran's private treating physician, L. G. Lika, D.O., 
wrote in March 1998 that the appellant's most recent surgery 
had worked well for six months but that ACL reconstruction 
was once again necessary.  It was reported that the Veteran 
had started favoring the left knee and had begun to develop 
pain and spasm in the low back.  Dr. Lika advised that "I am 
concerned that if we do not proceed with surgery now that we 
are going to develop more back and right knee leg problems 
due to biomechanical imbalance that he has when he performs 
activities of daily living.  Permission was requested from VA 
to perform ACL reconstruction.

In July 2006, D. J. Hart, M. D., a private neurosurgeon, 
provided a detailed chronology of chronic and debilitating 
left knee symptoms, treatment and surgeries dating back many 
years, as well as low back pain since 1997.  Comprehensive 
background history was provided and the results of diagnostic 
and radiological studies were discussed.  Dr. Hart stated 
that "I certainly believe that his longstanding knee 
problems and the alterations that would necessarily follow in 
his gait and posture because of that may be contributing to 
some of his chronic back pain."  

Pursuant to the Board's February 2007 remand, it was 
requested that the appellant be afforded a VA orthopedic 
examination to include comprehensive clinical history and a 
detailed medical opinion as to whether it was at least as 
likely as not that current back pain was secondary to 
service-connected left knee disability, to include on the 
basis of aggravation.

Although indicating that the claims folder was reviewed, a VA 
orthopedist In May 2008 returned an abbreviated medical 
report that barely provided any clinical history and was 
summary in its conclusion that back pain was not likely due 
to the knee.  It was also found that any aggravation of the 
back by the knee was purely speculative.  

In this instance, there are two competing opinions as to 
whether or not the Veteran now has low back disability 
related to the service-connected left knee disorder.  
However, it is the Board's responsibility to assess the 
credibility and weight to be given the evidence. See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993)(the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.  The 
credibility and weight to be attached to medical opinions are 
within the province of the Board.).

The Board observes in this instance, the VA examiner's 
medical report did not provide a comprehensive presentation 
of the Veteran's long clinical picture and was not 
sufficiently detailed or instructive as to a nexus between 
the claimed low back disability and the service-connected 
left knee disorder.  It is found to be cursory and to lack 
substance on the whole as it does not provide the required 
degree of clinical history, reasoning or specificity 
necessary for an informed opinion in this matter.

Contrarily, the Board finds that the Veteran's private 
examiners' clinical reports in April 1999 and July 2006 taken 
together have more probative weight than that of the VA 
physician.  They clearly provide more comprehensive evidence 
and give specific reasons as to why biomechanical imbalance 
and gait and postural alterations occasioned by the left knee 
have contributed to additional disability of the low back.  
The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Under the circumstances, the 
Board resolves the benefit of the doubt in favor of the 
Veteran by finding that a low back disorder was aggravated by 
service-connected left knee disability.


ORDER

Service connection for a low back disorder is granted on the 
basis of aggravation by service-connected left knee 
disability.  


REMAND

The Veteran asserts that he now has a gastrointestinal 
disorder that is secondary to medications he has taken over 
the years for service-connected orthopedic disability.

The record reflects that the Board remanded this case in 
February 2007 for a special gastrointestinal examination.  It 
was requested that based on a thorough review of the evidence 
of record, the gastrointestinal examiner should provide an 
opinion, with complete rationale, as to whether it is at 
least as likely as not that the veteran now has any 
gastroesophageal and/or stomach disorders that are causally 
related to medication taken for service-connected orthopedic 
disability. 

The appellant was afforded a VA gastrointestinal examination 
by a VA nurse practitioner who generally opined that there 
was no medical evidence to support a finding that the 
Veteran's sliding hiatus hernia with erosive gastritis in the 
antrum was secondary to service-connected disabilities, and 
that to find so would be purely speculative.  The Board 
observes, however, that while the examiner provided a 
detailed clinical history pertaining to medication taken for 
gastrointestinal symptoms throughout the years, barely any 
mention was made of the medications that the appellant has 
taken over the years for orthopedic disabilities which is 
what the claim is about.  It should be pointed out that the 
appellant is claiming that medication taken for service-
connected orthopedic symptoms over the years is implicated in 
the development of gastrointestinal disability.  This 
question was not sufficiently addressed or resolved in the VA 
nurse practitioner's May 2008 clinical report.  Consequently, 
the Board does not have the requisite information to grant or 
deny service connection at this time.  It is well established 
that the VA adjudicator is not free to substitute his own 
judgment for that of an expert. See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The Board is prohibited from 
making conclusions based on its own medical judgment. See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991)).

Moreover, the appellant was not afforded a VA 
gastrointestinal examination by a physician in May 2008 as 
requested in the 2007 remand, but by a VA physician's 
assistant [whose opinion was only reviewed by and concurred 
in by a VA endocrinologist].  A remand by the Board confers 
on an appellant the right to VA compliance with the terms of 
the remand order and imposes on the Secretary a concomitant 
duty to ensure compliance with those terms. See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the 
Board points out that the examination request was not 
sufficiently complied with and the Veteran should afforded an 
examination by a medical doctor.

While the Board finds that the May 2008 examination was 
performed by an individual who has clinical expertise, it is 
inadequate for adjudication purposes given the remand 
stipulations.  The appellant should thus be examined by a 
medical doctor with a specialty in 
gastroenterology/gastrointestinal diseases for a more 
definitive opinion in this matter. See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed 
as to the issue on appeal.

2.  The appellant should be 
scheduled for an examination by a 
VA physician who specializes in 
gastroenterology or 
gastrointestinal diseases 
(preferably one who has not 
examined him previously).  All 
indicated tests and studies should 
be performed, and all clinical 
findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a 
copy of this remand should be made 
available to the physician 
designated to examine the 
appellant.  A comprehensive 
clinical history should be 
obtained and the report should be 
returned in a narrative format.

Based on a thorough review of the 
evidence of record and physical 
examination, the physician should 
provide an opinion, with complete 
rationale, as to whether it is at 
least as likely as not (50 percent 
probability or better) that the 
veteran now has gastrointestinal 
disability/stomach disorders that 
have been caused by and/or 
causally related to medication 
taken for service-connected 
orthopedic disability over the 
years or have been made worse by 
service-connected orthopedic 
disability medication 
(aggravation).  If aggravation is 
found, the examiner should offer 
an assessment of the extent/degree 
of additional disability resulting 
to the gastrointestinal disability 
from aggravation by medication for 
service-connected orthopedic 
disorders.

The opinion should be set forth in 
detail and returned in a narrative 
format.

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


